Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 31 is objected to because of the following informalities: “BYK-333” should be changed to either a chemical name or a chemical formula.  Appropriate correction is required.
Claims 32 and 33 are objected to because of the following informalities: “RM82” should be changed to either a chemical name or a chemical formula.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 15 is rejected as being vague and indefinite when it recites "an optical switch assigned to said light guide to route the light coupled in said light guide depending on a temperature of said optical switch”.  Optical switch is generally a device capable of blocking light transmission in one state but un-blocking light transmission in the other state. The light can be routed by light guide, but one of ordinary skill in the art would not know how optical switch route the light depending on a temperature of the optical switch as recited in the claim.  Claims 16-34 are also rejected for depending on the claim 1 thus inclusion of indefinite features.  
Claims 17-18, 22 and 25 are rejected as being vague and indefinite when it recites "and/or" in an alternative limitation, because one of ordinary skill in the art would not know how the listed components being used (used together or individually) to render a subject matter as claimed. In this office action, it is taken that the listed groups are used individually. 

Allowable Subject Matter
Claims 15-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this office action. 
The claims are  allowable over prior art  of record. The closest prior art is Coe-Sullivan et al (US 2015/0285982, of record, ‘982 hereafter). ‘982 discloses a device comprising a light guide layer couple with a photoluminescent layer (Fig.5, [0004]-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782